PER CURIAM.
Petitioner, a child, was placed in secure detention after being adjudicated delinquent for contempt of court and seeks a writ of habeas corpus. In A.A. v. Rolle, 604 So.2d 813 (Fla.1992) the Florida Supreme Court held that under Chapter 39, juveniles may not be incarcerated for contempt of court by being placed in secure detention. We deny the state’s request that we hold the case in abeyance pending the outcome of the motion for rehearing in A.A. v. Rolle and grant the petition and issue the writ of habeas corpus for the immediate release of the child from secure detention on the conviction for contempt. We do so with considerable disgust. In this case the juvenile contemptuously told the trial judge, “Screw you,” a fairly obvious expression of his contempt for the juvenile court system. That contempt has *552now been justified, since the contemner goes unpunished. The observation in the dissenting opinion in Rolle by Justice Over-ton bears re-emphasis:
The juvenile justice system already has substantial problems and, after this decision, the juvenile court will have no real means to protect itself from those who disregard its authority or disobey its orders. I suggest that the legislature immediately address the problem and return to the judiciary in juvenile proceedings this important and necessary power.
PETITION GRANTED and WRIT ISSUED.
COBB, COWART and HARRIS, JJ., concur.